 Case 1:18-cv-01541-NONE-SAB Document 47 Filed 12/02/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                                    EASTERN DISTRICT OF CALIFORNIA
10

11   JEFFREY BROWN                                                Case No.: 1:18-cv-01541 NONE SAB

12                     Plaintiff,                                 ORDER RE SETTLEMENT
                                                                  CONFERENCE
13                     v.                                         (Doc. 8)

14   COUNTY OF MARIPOSA, et al.,

15                     Defendants.

16

17            The Court has set this case for a settlement conference on January 28, 2021 at 1:30

18   p.m, to proceed via Zoom.

19            Unless otherwise permitted in advance by the Court, the attorneys who will try the

20   case shall appear at the Settlement Conference with the parties and the person or persons

21   having full authority to negotiate and settle the case on any reasonable terms1discussed at

22   the conference. Consideration of settlement is a serious matter that requires preparation prior

23   to the settlement conference. Set forth below are the procedures the Court will employ, absent

24   good cause, in conducting the conference.
              At least 28 days before the settlement conference, Plaintiff SHALL submit to
25

26
              1
27              Insurance carriers, business organizations, and governmental bodies or agencies whose settlement agreements
     are subject to approval by legislative bodies, executive committees, boards of directors or the like may be represented by
28   a person whose recommendations about settlement are relied upon by the ultimate decision makers.
 Case 1:18-cv-01541-NONE-SAB Document 47 Filed 12/02/20 Page 2 of 3


     Defendant via fax or e-mail, a written itemization of damages and a meaningful2 settlement
 1
     demand which includes a brief explanation of why such a settlement is appropriate.
 2
     Thereafter, no later than 21 days before the settlement conference, Defendant SHALL
 3
     respond via fax or e-mail, with an acceptance of the offer or with a meaningful counteroffer,
 4
     which includes a brief explanation of why such a settlement is appropriate. The parties
 5
     SHALL continue to exchange counteroffers until it is no longer productive.
 6
              If settlement is not achieved, each party SHALL attach copies of their settlement offers
 7
     to their Confidential Settlement Conference Statement, as described below. Copies of these
 8
     documents shall not be filed on the court docket.
 9
                   CONFIDENTIAL SETTLEMENT CONFERENCE STATEMENT
10
              At least five court days before the settlement conference, the parties shall submit,
11
     directly to Judge Thurston's chambers by e-mail to JLTOrders@caed.uscourts.gov, a
12
     Confidential Settlement Conference Statement. The statement should not be filed with the
13
     Clerk of the Court nor served on any other party, although the parties may file a Notice of
14
     Lodging of Settlement Conference Statement. Each statement shall be clearly marked
15
     "confidential" with the date and time of the Settlement Conference indicated prominently
16
     thereon.
17
              The Confidential Settlement Conference Statement shall include the following:
18
              A.       A brief statement of the facts of the case.
19            B.       A brief statement of the claims and defenses, i.e., statutory or other grounds
20                     upon which the claims are founded; a forthright evaluation of the parties'
21                     likelihood of prevailing on the claims and defenses; and a description of the
22                     major issues in dispute.
23            C.       A summary of the proceedings to date.
24            D.       An estimate of the cost and time to be expended for further discovery, pretrial
25

26            2
                “Meaningful” means the offer is reasonably calculated to settle the case on terms acceptable to the offering
     party. “Meaningful” does not include an offer which the offering party knows will not be acceptable to the other party.
27   If, however, the offering party is only willing to offer a settlement which it knows the other party will not accept, this
     should trigger a recognition the case is not in a settlement posture and the parties should confer about continuing the
28   settlement conference via stipulation.
 Case 1:18-cv-01541-NONE-SAB Document 47 Filed 12/02/20 Page 3 of 3


     and trial.
 1
             E.   The relief sought.
 2
             F.   The party's position on settlement, including present demands and offers and a
 3
                  history of past settlement discussions, offers and demands.
 4

 5   IT IS SO ORDERED.
 6
         Dated:   December 2, 2020                          /s/ Jennifer L. Thurston
 7                                                  UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
